Citation Nr: 1440390	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the RO in Columbia, South Carolina.

A personal hearing was held in August 2012 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.



FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in a July 1968 rating decision.  The Veteran filed a timely notice of disagreement regarding the denial and a statement of the case was issued in January 1969; however, he did not file a timely substantive appeal to perfect his appeal to the Board, and no new and material evidence was received during the one-year period following mailing of notice of the rating decision.

2.  Some of the additional evidence received since that July 1968 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Bilateral hearing loss was noted during the Veteran's July 1965 military pre-induction examination, so he had pre-existing hearing loss in each ear.
 
4.  The September 2011 VA compensation examiner determined the pre-existing hearing loss in the Veteran's ears was not exacerbated or made chronically worse during or by his military service.

5.   The preponderance of the competent and credible evidence indicates that the Veteran's tinnitus began after his active military service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  The July 1968 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013). 

2.  New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's pre-existing bilateral hearing loss was not aggravated by his military service.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a), 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. 

The RO provided the appellant pre-adjudication notice by letters dated in September 2010 and December 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and testimony in support of his claims.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant an audiological examination in September 2011, and obtained medical opinions as to the etiology of bilateral hearing loss and tinnitus.  The Board finds that that the September 2011 VA examiner provided an adequate medical opinion regarding the etiology of the claimed bilateral hearing loss and tinnitus after a review of the prior clinical examination, medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the medical opinion is adequate as it provides the information needed to properly adjudicate the claims for service connection.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2012 Board hearing.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

The Veteran has filed an application to reopen his previously denied claim for service connection for bilateral hearing loss.

In its May 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran submitted his original claim for service connection for bilateral hearing loss in February 1968.  He stated that he incurred this disability during service in November 1966.

The RO denied entitlement to service connection for bilateral hearing loss in a July  1968 rating decision, finding that the Veteran had hearing loss on pre-induction examination prior to service, had a profile during service for hearing loss, and had hearing loss on service discharge examination.  The RO denied service connection because a recent VA examination showed that there was no evidence of defective hearing.  The RO properly notified the Veteran of this denial.  He filed a timely notice of disagreement regarding the denial of this claim and a statement of the case concerning this claim was issued in January 1969.  However, he did not file a timely substantive appeal to perfect his appeal of this claim, nor was any relevant new and material evidence received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013);  see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the July 1968 rating action became final.  Thus, the March 1968 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013). 

Evidence of record at the time of the prior July 1968 final rating decision included service treatment records that reflect that the Veteran had a bilateral hearing loss disability under 38 C.F.R. § 3.385 on pre-induction examination in July 1965, and his physical profile (PULHES) included H-2, indicating a hearing defect.  During service, in November 1966, he was given a permanent physical profile for neurosensory hearing loss, and his physical profile included H-3, indicating that his hearing loss required restrictions in his assignment, and he was not to be given an assignment involving habitual or frequent exposure to loud noises or firing of weapons.  In a December 1967 report of medical history, the Veteran reported neurosensory hearing loss, and the reviewing examiner noted that the Veteran had hearing loss for the past year and had a permanent profile.  On discharge examination in December 1967, audiometric findings again showed that the Veteran had a bilateral hearing loss disability under 38 C.F.R. § 3.385, and his physical profile (PULHES) included H-3.  A VA audiometric examination in May 1968 showed bilateral high frequency hearing loss.  A May 1968 VA ear, nose and throat (ENT) examination indicated that there was no evidence of defective hearing.

In August 2010, the Veteran filed an application to reopen his previously denied claim for service connection for bilateral hearing loss.  

Additional evidence received since the prior final July 1968 rating decision includes a report of a September 2011 VA audiological examination that showed a bilateral hearing loss disability under 38 C.F.R. § 3.385 and a diagnosis of bilateral sensorineural hearing loss, private medical records reflecting that hearing aids were prescribed, and lay statements and testimony collectively to the effect that the Veteran had hearing loss since service.

Upon review of the record, the Board finds that some of the evidence received since the July 1968 rating decision is new and material.  Specifically, the claims file now contains a report of a September 2011 VA examination that demonstrates a current bilateral hearing loss disability pursuant to VA regulation (38 C.F.R. § 3.385).  This evidence was new as it was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Since the claim has been reopened, service connection for bilateral hearing loss is to be reviewed based on all the evidence of record.  Manio, supra. 

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of the claim).  Here, though, the Veteran has been provided the pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence had been submitted.  Therefore, the Board can proceed immediately with the readjudication of this claim without prejudicing the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that he has bilateral hearing loss and tinnitus that were incurred in or aggravated by service, as a result of noise exposure during his job of helicopter mechanic, or as a result of being near a grenade explosion during training.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303 , 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, as an organic disease of the nervous system, is a condition that is listed in C.F.R. § 3.309(a), but tinnitus is not.  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, and current tinnitus, as demonstrated on VA audiological examination in September 2011.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's DD Form 214 reflects that he served in the U.S. Army from January 1966 to January 1968, and his primary military occupational specialty (MOS) was that of a helicopter repairman.  He had no combat citations or foreign or sea service. After a review of all of the evidence of record, including the Veteran's statements and testimony, the Board finds that his military service is consistent with intermittent noise exposure.  The Veteran testified that he wore hearing protection when working on helicopters, specifically earmuffs.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Service treatment records (STRs) show that during the Veteran's pre-induction examination in July 1965, audiometric testing showed hearing thresholds in decibels of 15, 5, 5, 25 and 50 in the right ear, and 5, 5, 5, 30 and 40 in the left ear, at 500, 1,000, 2,000, 3000, and 4,000 hertz (Hz), respectively.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at enlistment, converted from ASA to ISO/ANSI units, were as follows:  30, 15, 15, 35, and 55 on the right, and 20, 15, 15, 40 and 45 on the left, at 500, 1000, 2000, 3000, and 4000 Hertz. 

The Board finds that the evidence demonstrates that the Veteran had a bilateral hearing loss disability under 38 C.F.R. § 3.385 that was noted on pre-induction examination in July 1965, and his physical profile (PULHES) included H-2, indicating a hearing defect.  As bilateral hearing loss was noted during the Veteran's entrance examination, the presumption of soundness is rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  If a pre-existing disorder is noted upon entry into service, as in this case, the Veteran cannot bring a claim for service connection for that disorder, only a claim for service-connected aggravation of that disorder.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). 

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

The Veteran's service treatment records reflect that in November 1966, he was given a permanent physical profile for neurosensory hearing loss, and his physical profile included H-3, indicating that his hearing loss required restrictions in his assignment, and he was not to be given an assignment involving habitual or frequent exposure to loud noises or firing of weapons.  In a December 1967 report of medical history, he reported neurosensory hearing loss, and the reviewing examiner noted that the Veteran had hearing loss for the past year and had a permanent profile.  On discharge examination in December 1967, audiometric testing revealed right ear decibel thresholds of 35, 25, 30 and 75, and left ear decibel thresholds of 30, 30, 30 and 75, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In his December 1967 report of medical history, the Veteran stated that his usual occupation was as a textile machine rigger.

A VA audiometric examination in May 1968 revealed hearing thresholds in decibels of 5, 0, 5, and 65 in the right ear, and 0, 0, 10, and 55 in the left ear, at 500, 1,000, 2,000, and 4,000 hertz (Hz), respectively.  The audiologist indicated that there was bilateral high frequency hearing loss.  On May 1968 VA ENT examination, the Veteran complained of occasional tinnitus with no hearing difficulty.  The examiner indicated that they physical ENT examination was essentially negative, and there was no evidence of defective hearing.  

As indicated, defective hearing was shown on the Veteran's service enlistment examination report, and the Veteran essentially maintains that his hearing deteriorated during his active service. 

A March 2002 VA outpatient treatment record reflects that the Veteran requested hearing aids.

An undated private medical record reflects that the Veteran had hearing loss and was evaluated for hearing aids.

On VA audiology examination in September 2011, audiometric testing revealed right ear decibel thresholds of 10, 15, 50, 95 and 105, and left ear decibel thresholds of 20, 60, 65, 80 and 85, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner diagnosed bilateral sensorineural hearing loss, reviewed the claims file, and opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner noted that the Veteran's service entrance audiological examination performed with an automated audiometer, showed a moderately-severe high frequency bilateral hearing loss.  The examiner also noted that the values were obtained from the audiogram card itself, as the recorded values on entrance examination were not accurately reported.  The examiner indicated that the Veteran's separation examination showed mild low-frequency hearing loss and severe high frequency hearing loss, while VA examination in May 1968 showed moderately severe bilateral high-frequency hearing loss.

The examiner observed that the findings on the VA examinations were considerably better than the separation examination results.  Additionally, the low-frequency hearing thresholds on the separation examination are actually poorer than the thresholds obtained on the current VA examination, many years later.  The examiner indicated that this suggests questionable reliability of the separation examination.  The examiner opined that the Veteran entered service with a pre-existing hearing loss, and that when comparing the entrance examination to the VA examination in May 1968, there is no evidence of significant worsening of hearing in either ear.  The examiner opined that the Veteran's pre-existing bilateral hearing loss was not aggravated beyond the normal progression during military service.  

With regard to tinnitus, the Veteran reported that he had tinnitus for many years, and it occurred once a week for a few minutes at a time.  The VA examiner opined that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner opined that it was less likely than not that tinnitus was caused by or the result of military noise exposure.  The rationale for the opinion was that the evidence showed pre-existing bilateral hearing loss with insufficient evidence of worsened hearing during service.  As tinnitus is a condition commonly associated with hearing loss, it is more likely than not that the Veteran's reported tinnitus can be attributed to his pre-existing hearing loss.

Lay statements from the Veteran's daughter and son-in-law are collectively to the effect that he had hearing problems for many years, and it had gotten significantly worse in the past few years.

At his August 2012 Board hearing, the Veteran testified that he was exposed to noise while working on helicopters during service, and was also exposed to the noise from a grenade explosion, after which he had a temporary loss of hearing and temporary tinnitus.  He reported civilian noise exposure both before and after service.  He said that before service, he worked inside a mill, including working on a sewing machine in the sewing room.  He said that room was noisy from all the machines running, but it was not unbearable.  After service, he worked on the "stretch line" which was not really noisy, and worked "in electrical" for 30 years, installing equipment in plants, some of which were loud.  He stated that he wore foam earplugs to protect his hearing during this work.  He said he first noticed hearing difficulty in 1969, and that he wore a hearing aid from the 1970s until 2004, when the hearing aid was lost.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

After a review of all of the evidence of record, the Board finds that the evidence shows that the Veteran has a current hearing loss disability according to the requirements of § 3.385, but the most probative evidence indicates he had hearing loss in both ears prior to beginning his military service, and that it was not aggravated during or by his service.  This claim therefore must be denied.

The unsubstantiated lay assertions by the Veteran of aggravation are insufficient to establish permanent increase in his pre-existing disability.  As mentioned, independent medical evidence is needed to support a finding that his pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson, 7 Vet. App. at 470-471 (1995).

Based on a review of all of the evidence of record, including audiograms prior to and subsequent to his 1966-1968 service, the Board finds that the weight of the medical evidence, including the competent and highly probative medical opinion by the September 2011 VA examiner, shows that the pre-existing bilateral hearing loss did not increase in severity during service since the results of his hearing test shortly after departing the military were no worse than those noted when he began serving.  So considering all of evidence regarding his hearing loss disability, there is no demonstrated increase in the severity of the hearing loss within the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  The VA examiner specifically opined, based on the results of audiometric hearing evaluations before, during and after service, that the pre-existing bilateral hearing loss did not increase during service.

And absent any persuasive evidence of an increase, the presumption of aggravation does not apply, so need not be rebutted.  Furthermore, although the Veteran is competent to say he has difficulty hearing, his lay assertions of worsening hearing acuity are outweighed by the medical evidence of record showing no permanent increase in the severity of his hearing loss as a result of his military service.  

Finally, the Board notes that there is no competent evidence of record linking the current bilateral hearing loss and tinnitus to service.  With regard to the claim for service connection for tinnitus, service treatment records are entirely negative for tinnitus, and tinnitus was first reported after service in May 1968.  Although the Veteran recently reported that he had one incident of tinnitus in service, he testified that it was temporary.  He has never stated that he had continuous tinnitus symptoms since service, and, in any case, tinnitus is not subject to service connection based upon continuity of symptomatology.  See Walker, supra.  Significantly, the VA examiner related his current tinnitus to his pre-existing bilateral hearing loss, and this medical opinion is highly probative.

Although the Veteran himself has asserted that his current hearing loss and tinnitus are related to noise exposure in service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his sensorineural hearing loss and tinnitus, which are not the type of condition that are readily amenable to probative lay comment regarding their appropriate diagnosis and etiology.

Accordingly, as the preponderance of the evidence is against this claims for service connection for bilateral hearing loss, on the basis of aggravation of a pre-existing condition during service, or for tinnitus, the "benefit of the doubt" rule is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bilateral hearing loss is reopened, and the claim is granted to this extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


